Citation Nr: 1715657	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder.

2.  Entitlement to service connection for vertigo, claimed as dizziness.

3.  Entitlement to service connection for head injury residuals, to include recurrent headaches.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veteran's Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's low back and neck disorder claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has a generalized anxiety disorder, with symptoms of depression and panic attacks, which had its onset during active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has vertigo that had its onset during active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has recurrent headaches that had their onset during active service.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has hypertension that had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a generalized anxiety disorder, with symptoms of depression and panic attacks, are met.

2.  The criteria for a grant of service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a grant of service connection for recurrent headaches, claimed as a head injury residual, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for a grant of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board also notes that while it does not appear he has engaged in this type of work for many years, the Veteran's service records indicate his military occupational specialty (MOS) was that of an ambulance driver/attendant and that of a medical specialist.  This background must be taken into account when evaluating his own opinion regarding the diagnosis and etiology of his claimed disabilities.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 1996); and Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  However, the Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

The Board further notes that the Veteran's service treatment records are incomplete and efforts to obtain additional records have been unsuccessful.  In pertinent part, the available records include his July 1979 enlistment examination and dental records; no treatment records subsequent to the enlistment examination appear to be available, and there is no separation examination.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The lack of service treatment records are of significance in this case because the Veteran has contended, in pertinent part, that he developed multiple disabilities as a result of an in-service motor vehicle accident that occurred when he was involved in a motor vehicle accident while driving an ambulance during his active service.  He has indicated he was not at fault in this accident.  His spouse, who has been married to the Veteran since service, also provided supporting testimony that such a motor vehicle accident occurred.  Both of these individuals are competent to describe such an accident, and their testimony on this matter appears credible.

The Board acknowledges that the RO did request a line of duty determination and other records regarding the Veteran's purported in-service motor vehicle accident, as well as records directly from the medical facilities the Veteran reported he received treatment for the injuries sustained in that accident; as well as where he receiving in-service mental health treatment.  The responses received through official sources where that no such records were available.  In addition, the RO made a formal finding in April 2013 of the lack of information required to confirm stressors associated with the Veteran's claim of service connection for PTSD.

In view of the foregoing, the Board finds the RO did make all reasonable efforts to obtain records associated with the purported in-service motor vehicle accident.  Further, as the available personnel records confirm the Veteran's MOS included that of ambulance driver/attendant; there are no available service treatment records to include a separation examination to reflect no such accident occurred; and the testimony of the Veteran and his spouse on this matter appear to be competent and credible, the Board finds the record supports a finding that such a motor vehicle accident occurred while on active duty and it was not due to his own willful misconduct.  The Board will proceed with adjudication of this case on that basis.

Analysis - Psychiatric Disorder

The Veteran has indicated that he developed an acquired psychiatric disorder due to the in-service motor vehicle accident.  He also contended it was due to the stress he experienced as a result of the multiple medical issues experienced by his daughter who was born during his active service, and provided details thereof.  Moreover, he maintains he developed recurrent symptoms of anxiety, depression, and panic attacks while on active duty.  His spouse has provided supporting testimony regarding these contentions; and his sister-in-law submitted a lay stated in November 2016 which attests, in part, to his having panic attacks while on active duty.

The Board notes that the record confirms the Veteran's daughter, who was born during his active service, did have multiple medical issues as he and his spouse have described.  His daughter was also found to be a helpless child for VA purposes during her lifetime.  Moreover, there are post-service medical records on file beginning in the 1990s which reflect, in pertinent part, that the Veteran received treatment for complaints of anxiety, depression, and panic attacks as a result of the stress related to his daughter's medical issues.  

In short, there is competent medical evidence which documents the Veteran has received psychiatric counseling related to his daughter's medical issues, and that these issues originated while he was on active duty; and there is competent and credible evidence from the Veteran, his spouse, and sister-in-law that the pertinet psychiatric symptomatology originated while on active duty.  The Veteran's background as a medical specialist must also be taken into account when evaluating his testimony as to the recurrent symptomatology.

The Board also wishes to reiterate that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

The Board acknowledges that the Veteran has received various psychiatric diagnoses over the years to include generalized anxiety disorder, major depressive disorder, and PTSD.  However, records from January 2012 indicate the stress related to his daughter's medical issues would not support the diagnosis of PTSD.  As such, a review of the record indicates his current psychiatric disorder is best described as a general anxiety disorder, with symptoms of depression and panic attacks; and the competent and credible evidence of record reflects it is at least as likely as not it had its onset during active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges the law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the aforementioned determination does not explicitly address whether the Veteran has PTSD or any other acquired psychiatric disorder as a result of the in-service motor vehicle accident.  Nevertheless, at his November 2016 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, however, diagnosed, would satisfy his appeal.  See Transcript p. 19.

Analysis - Vertigo and Head Injury

The Veteran essentially contends he developed recurrent dizziness and headaches as a result of a head injury that occurred as a result of the in-service motor vehicle accident.  His spouse has provided supporting testimony regarding the injuries sustained in that accident.  Further, both his spouse and sister-in-law have provided supporting evidence that he developed recurrent dizziness and headaches while on active duty.  The Board also notes that his complaints of dizziness have been diagnosed as vertigo.

The Board observes that it is not clear the nature of the Veteran's medical background is such that he would be an expert in diagnosing the types of chronic disabilities that may result from a head injury.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Nevertheless, the Board finds he has provided competent and credible evidence as to recurrent dizziness and headaches developing while on active duty; and his spouse and sister-in-law have also provided credible supporting evidence as to these recurrent symptoms.  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has vertigo and recurrent headaches that had their onset during active service.  Consequently, service connection is warranted for these disabilities.

The Board acknowledges that it did not explicitly find whether the vertigo and headaches were due to the reported in-service head injury.  Nevertheless, it was indicated at the November 2016 hearing that the only residuals of that injury for which the Veteran was seeking service connection were dizziness/vertigo and headaches.  See Transcript p. 22.  As the Board has determined service connection is warranted for such disabilities, this constitutes a full grant of the benefits sought on appeal with regard to the head injury claim.

Analysis - Hypertension

The evidence confirms the Veteran has hypertension.  Although the service treatment records are incomplete, both the Veteran and his spouse have reported he was diagnosed with hypertension in 1982 or 1983, while on active duty.  

The Board finds that the Veteran and his spouse are competent to confirm he had a diagnosis of hypertension while on active duty, particularly in light of his background as a medical specialist during that period.  See Jandreau.  Further, the Board finds their testimony on this matter to be credible.  For these reasons, the Board finds competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has hypertension that had its onset during active service.  As such, service connection is warranted for this disability.


ORDER

Service connection for a generalized anxiety disorder, with symptoms of depression and panic attacks, is granted.

Service connection for vertigo is granted.

Service connection for recurrent headaches, claimed as a head injury residual, is granted.

Service connection for hypertension is granted.

REMAND

With respect to the low back and neck disorder claims, the Board observes that the competent medical evidence of record does not appear to show a diagnosis of or treatment for such disabilities.  However, the evidence available for the Board's review does not appear to contain medical records for the Veteran subsequent to May 2013.  At the November 2016 hearing, the Veteran indicated he received ongoing treatment through VA to include a clinic in San Antonio.   See Transcript pp. 29-30.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back and neck since May 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period to include the treatment at a clinic in San Antonio referenced by the Veteran at his November 2016 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back and neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of the claimed low back and neck disorders.  The claims folder should be made available to the examiner for review before the examination.

For any chronic low back and/or neck disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  In making this determination, the examiner should be apprised that the Veteran's account of the in-service motor vehicle accident, as well as recurrent low back and neck pain since the accident, has been deemed to be credible.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


